IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


WILLIAM EVANS,

               Appellant,

 v.                                                      Case No. 5D17-858

CHERYL MANIGOTT,

               Appellee.

________________________________/

Opinion filed July 21, 2017

Appeal from the Circuit Court
for Marion County,
Steven G. Rogers, Judge.

William Evans, Lake Butler, pro se.

No Appearance for Appellee.

PER CURIAM.

       AFFIRMED, without prejudice for Appellant to file a renewed motion to vacate in

the trial court, with properly authenticated evidence supporting his assertion that Appellee

is deceased.


ORFINGER, TORPY and WALLIS, JJ., concur.